Citation Nr: 1047446	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected thyroid cancer residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from August 1958 to 
July 1962.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from two RO decisions of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.  These 
decisions were issued in April and August 2007 and denied service 
connection for hypertension.  

In March 2010, the Board sent the Veteran's claims file to a 
Veteran's Health Administration (VHA) endocrinologist.  The 
opinion was sent to the Veteran and an appropriate time period 
was provided for a response.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's hypertension is related to service or manifested itself 
within the first post service year; it is not secondary to 
service-connected thyroid cancer residuals.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and it not 
proximately due to or the result of his service-connected thyroid 
cancer residuals.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In February and June 2007 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claims.  
He was notified of the information and evidence that VA would 
seek to provide and the information and evidence that he was 
expected to provide.  In the February 2007 letter, the Veteran 
was informed of how VA determines disability ratings and 
effective dates, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Veterans Law Judge outlined the issue on appeal and 
suggested that any evidence tending to show that pertinent 
disability was related to active duty or a service-connected 
disability would be helpful in establishing the claim.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2); they have not 
identified any prejudice in the conduct of the Board hearing.  

 VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records and VA records have been associated 
with the claims file.  All reasonably identified and available 
medical records have been secured.  The Board obtained a VHA 
opinion for his claim for service connection for hypertension in 
April 2010; the file reflects that the Veteran has received 
notice of this opinion and had an appropriate time to respond.  
The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  
Service connection for certain diseases, such as hypertensive 
vascular disease, may also be established on a presumptive basis 
by showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  This 
presumption operates even though there is no evidence of such 
disease during the period of service.  Id.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113.  

For VA compensation purposes, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101, note (1) (2010).  Also, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  Id.  The 
regulations show that there is a difference between being 
diagnosed with hypertension and having hypertension that is 
compensable for VA purposes.  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique and 
readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

In some cases, lay evidence will be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay 
evidence may be competent and sufficient to establish a diagnosis 
where (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

The Veteran is currently service-connected for the residuals of 
thyroid cancer.  In the Veteran's claim, received in April 2005, 
the Veteran stated he was diagnosed with hypertension while in 
the Navy.  He claimed that Navy records should document that he 
had high blood pressure or hypertension while in service.  He was 
still having problems with high blood pressure.  

In May 2007, the Veteran requested reconsideration after he was 
initially denied.  He stated that his hypertension should be 
secondary to thyroid cancer, as a result of lead exposure.  The 
Veteran stated he was told by a VA doctor that hypertension was 
related to lead exposure.  In a June 2007 statement, the Veteran 
said: "In an examination by Dr. Sanat V. Bakshi at the VA clinic 
in Chattanooga, I was advised that my hypertension was related to 
the lead exposure in service and that I should file a service 
connected claim as secondary to thyroid cancer.  My VA medical 
records should substantiate this."  

In a December 2007 statement, the Veteran reports he has seizures 
from lead paint exposure.  In January 2008, he requested 
examination with hair sample test for lead poison.  In another 
statement, the Veteran stated he was told to paint a tank in 
thirty minute intervals.  His co-painter did not finish the job 
because he was ill.  After significant painting, he reported to 
sick call due to illness from fumes.  He said he felt ill for 
months and never received follow up care.  

In his August 2008 appeal, the Veteran requested an independent 
medical examination and hair sample test.  He asserted that a 
hair sample test would show whether lead poisoning caused his 
hypertension.  He stated that Dr. Stanfield had "prescribed 
hydocholorothiazide for life."  

At the January 2010 Board hearing, the Veteran stated that the 
doctor did not tell him that hypertension is due to thyroid 
cancer, but the doctor told the Veteran to ask for a "sample 
test."  (Transcript, p 3.)  The Veteran then stated that Dr. 
Bakshi told him his hypertension was related to thyroidectomy 
residuals, but the doctor did not write it down.  Id.  The 
Veteran thought that having a hair sample test would benefit him 
but he didn't know why.  (Transcript, p 4.)  The Veteran stated 
Dr. Stanfield told him he should get a hair sample test.  
(Transcript p 5.)  

Service treatment records show that at the Veteran's August 1958 
enlistment examination, his blood pressure reading was 138/84.  
In March 1959, a service treatment record shows the Veteran was 
over exposed to chromite paint.  Fresh air recommended.  A 
January 1960 entry reflects the Veteran had syncope.  His blood 
pressure was 104/72.  In July 1962, the Veteran's separation 
examination showed his blood pressure to be 128/84.  

The Veteran was diagnosed with thyroid cancer in January 1996.  
In February, Dr. Sarbak completed surgery on the Veteran.  Dr. 
Kennedy was his primary care doctor.  There was no mention of a 
hypertension diagnosis in the summary.  

A March 2001 VA care note shows a hypertension diagnosis along 
with diabetes mellitus type II and hypothyroidism.  His blood 
pressure was 142/86.  In a May 2005 VA examination, the examiner 
opined that it was as likely as not that thyroid cancer was 
related to exposure of chromite paint fumes.  Knee and joint pain 
was not likely related to paint fumes.  A long history of 
hypertension was noted.  Blood pressure was 137/70.  Other 
records from 2006 and 2007 show the Veteran's blood pressure was 
nearly in control.  

In April 2010, the Board obtained a VHA opinion.  The Board 
explained that the Veteran claimed his hypertension was either 
secondary to the residuals of his thyroid cancer or related to 
in-service exposure to lead or chromite paint.  An opinion was 
needed regarding whether currently diagnosed hypertension was 
related to service or to the currently service-connected thyroid 
cancer residuals.  

The examiner, a VA endocrinologist, reviewed the file and the 
opinion request.  The examiner noted that in January 1996 the 
Veteran was diagnosed with papillary carcinoma of the thyroid and 
was properly treated with a thyroidectomy.  The Veteran was 
maintained on suppressive doses of levo-thyroxine without any 
evidence of recurrence of thyroid cancer.  

As to the relationship between lead exposure and hypertension, 
the examiner stated the general consensus was that there was 
probably no causal relationship between the two.  Medical 
literature showed a weak and inconsistent connection between 
blood lead levels and blood pressure.  In studies which did 
suggest an association between lead and blood pressure, the 
patients had impaired renal function.  There is no such 
impairment in this case.  Also, the magnitude of the increase 
between systolic and diastolic blood pressure was not clinically 
significant; it was 1 millimeter.  As a result, the examiner 
stated:  "there is much less than a 50 percent probability" 
that the Veteran's exposure to lead resulted in increased blood 
pressure elevation.  

There was no association between thyroid cancer and blood 
pressure, according to the examiner's review of the medical 
literature.  The one exception was patients who had MEN2 syndrome 
(multiple endocrine neoplasia, type 2).  With MEN2 syndrome, 
patients have medullary carcinoma of the thyroid and 
pheochromocytomas (rare tumors).  It is the pheochromocytoma that 
is responsible for hypertension, not the medullary carcinoma of 
the thyroid.  In this case, the Veteran did not have a medullary 
carcinoma; he had a papillary carcinoma.  The likelihood of his 
papillary carcinoma, or its residuals, causing his hypertension 
or increase in blood pressure is probably close to zero percent.  
The examiner added there is scant medical evidence to support 
that lead exposures cause thyroid cancer.  

The Board finds that service connection is not warranted.  As an 
initial matter, the Veteran is not competent to identify the 
medical condition of hypertension, which many times has no 
symptoms and no readily identifiable features.  Barr, 21 Vet. 
App. at 307.  He could potentially describe some related symptoms 
like, headache.  He has not done so, but has simply stated he had 
high blood pressure in service.  The Veteran is not competent 
here and a credibility analysis is unnecessary.  

As explained above, there is a specific definition of 
hypertension for VA compensation purposes.  Hypertension is when 
diastolic blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, 
note (1).  This must be confirmed by different readings taken two 
times or more on at least three different days.  Id.  Service 
treatment records do not document blood pressure readings in 
service that fit the definition.  The initial clinical findings 
of hypertension in the record are dated many years after service 
and the Veteran himself has testified that hypertension was 
diagnosed in 1993.  The Board finds the Veteran did not have 
hypertension while in service.  

As for the Veteran's assertions regarding what doctors told him, 
it is important to note that hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's account 
of what he purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Veteran's medical records 
are in the file and do not show a nexus between hypertension and 
service or his service-connected thyroid residuals.  The Board 
assigns greater weight to the service treatment records and 
medical records in the file, especially to the medical expert who 
is on record commenting on the etiology of hypertension, and less 
weight to the Veteran's statements of what a physician 
purportedly told him.  

The Board considers the opinion given by the VA examiner to be 
highly probative.  The examiner is an expert in endocrinology who 
reviewed the entire file as well as the available medical 
literature on the subject at hand.  The examiner gave a clear, 
reasoned opinion supported with complete rationale.  

The Board has weighed the evidence and found that the Veteran's 
hypertension is not related to service and is not related to his 
service-connected residuals of thyroid cancer.  There is no 
showing that hypertension manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service and the presumption is not in operation.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected thyroid cancer residuals, is 
denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


